DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on January 22, 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Futaki (JP 2005119513 A).
Futaki discloses the same boat as claimed, as shown in Figures 1-10, which is comprised of a vessel body or hull, defined as Part #11, that includes an engine compartment, as shown in Figures 2-3, a deck, defined as Part #11a, that is mounted on an upper portion of said vessel body or hull, said deck including first and second air inlet ports, each defined as Part #25a, that open rearwardly, as shown in Figure 5, in order to supply air to supply air to said engine compartment, as shown in Figures 2-3, and a bow hatch, defined as Part #20, that is attached to said deck and includes a wall that faces said first and second air inlet ports, as shown in Figure 5.  Said bow hatch includes an opening, defined as Part #21, in the form of a suction air passage to intake outside air.  Said wall is located between said first and second air inlet ports and said opening, as shown in Figure 5.  Said bow hatch is further comprised of a main body, defined as Part #24, that is attached to said deck, and a cover, defined as Part #23, that covers said main body, as shown in Figures 5 and 8.  Said wall protrudes from said main body toward said cover, as shown in Figure 5, and a tip of said wall is spaced apart at a distance from an inner surface of said cover, as shown in Figure 5.  A drain gap is provided between said main body and said deck, as shown in Figure 5.  A pivoting mechanism is mounted to said deck by means of a pivot shaft, defined as    Part #32, as shown in Figure 8, where said deck includes an inclined surface on which said first and second inlet ports are disposed, and said inclined surface is oriented at an angle of approximately 45 degrees, as shown in Figure 5.

Allowable Subject Matter
Claims 3, 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamada et al. (US 6,276,290) and Hattori et al. (US 5,390,621) disclose watercraft that include a bow hatch and a fuel or air inlet for an engine compartment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 9, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617